PER CURIAM.
The conviction is for the offense of burglary; the penalty assessed is confinement in the state penitentiary for a term of six years.
The notice of appeal found in the transcript consists only of a docket entry thereof. It is the well-recognized law in , this state that notice of appeal must be given in open court and entered on the minutes of the court. Merely a notation on the cburt’s docket is not sufficient. See Clark v. State, Tex.Cr.App., 218 S.W.2d 210, and many cases there cited. ■
*116In the absence of a proper notice of appeal in the record, this court is without jurisdiction to consider the appeal. It is therefore dismissed.